

Exhibit 10.26
COMMENCEMENT LETTER TO FOURTH AMENDMENT


Re:
Fourth Amendment to Lease Agreement dated April 30, 2016 (the “Lease”) , between
Greenhouse Office Investors I, LLC, a Delaware limited liability company
(“Landlord”) and AECOM (“Tenant”) for the File Storage Premises, the Rentable
Square Footage of which is approximately 5,195, located on floor 1 (Suite 160)
of the Building. Unless otherwise specified, all capitalized terms used herein
shall have the same meaning as in the Lease.

Landlord and Tenant agree that:
1.
Landlord has fully completed all Landlord Work required under the Terms of the
Lease.

2.
Tenant has accepted possession of the Premises. The Premises are usable by the
Tenant as intended; Landlord has no further obligation to perform and Landlord
Work. Tenant acknowledges that both the Building and the Premises are
satisfactory in all respects; subject to Landlord’s repair and maintenance
obligations as set forth in the Lease and subject to Landlord’s express warranty
obligations with respect to Landlord Work (including Base Building Condition) as
set forth in the Lease.

3.
The Commencement Date is July 25, 2016.

4.
Base Rent and Additional Rent under the Fourth Amendment to Lease, taking into
account any abatements to which Tenant might be entitled under Section 1(b) of
the Fourth Amendment, begin on July 25, 2016.

5.
The Expiration Date of the Lease is July 24, 2019, subject to extension to the
last day of each properly exercised Renewal Option.



All other terms and conditions of the Lease are ratified and acknowledged to be
unchanged.






--------------------------------------------------------------------------------






EXECUTED AS OF     September 2        , 2016.


LANDLORD:
GREENHOUSE OFFICE INVESTORS I, LLC
a Delaware limited liability company


By: /s/ Preston Young            
Name: Preston Young            
Title: Authorized Signatory        


TENANT:
AECOM
By: /s/ Timothy P. Anderson        
Name: Timothy P. Anderson        
Title: Vice President, Finance        






